Citation Nr: 9916514	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-13 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for status 
postoperative anterior cruciate ligament reconstruction of 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to August 
1996.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
a left knee injury and assigned a non-compensable rating.  

The Board observes that this matter was previously before it 
in March 1999 and was remanded to the RO for due process 
development, a travel Board hearing.  That development having 
been completed, the claim is ready for adjudication.

In the assignment of an initial rating for a disability 
following an initial award of service connection for a 
disability, as in this case, the present level of disability 
is not of primary importance and a review of all the evidence 
considered in the initial rating is required.  Fenderson v. 
West, 12 Vet. App. 119 (1999) (citing Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance).

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDING OF FACT

The veteran's left knee disability, characterized as status 
postoperative anterior cruciate ligament reconstruction, 
status post middle third patellar tendon autograft of the 
left knee, partial lateral meniscectomy of the left knee, 
with chronic recurrent left knee pain when climbing up and 
down stairs, prolonged standing, on walking, bending, or 
kneeling, is manifested by objective findings of flexion from 
zero to 130 degrees, a stable Lachman's and [   ] shift on 
testing.  Extension of the knee is 3 degrees of 
hyperextension.  X-ray evidence is compatible with previous 
anterior cruciate ligament repair with mild degenerative 
spurring of the lateral knee compartment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
schedular criteria for a 10 percent disability evaluation for 
status postoperative anterior cruciate ligament 
reconstruction with chronic recurrent left knee pain has been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5260 and 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Drosky v. Brown, 10 Vet. App. 251, 245 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631- 32 (1992)).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's left knee disability.  Accordingly, the Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  38 C.F.R. §§ 4.1, 4.2 (1998).  In the 
assignment of an initial rating for a disability following an 
initial award of service connection for a disability, as in 
this case, the present level of disability is not of primary 
importance and a review of all the evidence considered in the 
original rating is required.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.1 (1998).  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability; such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).
 
 Entitlement to service connection for status postoperative 
anterior cruciate ligament reconstruction, status post middle 
third patellar tendon autograft of the left knee, partial 
lateral meniscectomy of the left knee, with chronic recurrent 
left knee pain, hereinafter status post anterior cruciate 
ligament reconstruction of the left knee, was granted by a 
January 1998 rating decision, and a non-compensable 
evaluation (zero percent) was assigned.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).  
 
 Currently, the veteran's service-connected status 
postoperative anterior cruciate ligament reconstruction of 
the left knee is rated by analogy under 38 C.F.R. § 4.71a, DC 
5257.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).  This regulation allows the VA to rate 
an unlisted ailment under the criteria provided for "a 
closely related disease or injury" that is listed.  In 
deciding whether a listed disease or injury is "closely 
related" to the veteran's ailment, the VA may take into 
consideration three factors: (1) whether the "functions 
affected" by the ailments are analogous; (2) whether the 
"anatomical localization" of the ailments is analogous; and 
(3) whether the "symptomatology" of the ailments is 
analogous.  Lendenmann v. Principi, 3 Vet. App. 345, 350-51 
(1992).
 
Notably, however, the evidence of record in this case does 
not reflect that the veteran's left knee disability is 
characteristic of symptoms of recurrent subluxation or 
lateral instability as contemplated by the criteria of DC 
5257.  Instead, his left knee disability most closely defines 
the criteria of DC 5003, as contemplated by limitation of 
motion of the left knee under DCs 5260 and 5261.  In this 
respect, the Board notes that the clinical data discloses 
limitation of left knee motion, as well as x-ray evidence of 
mild degenerative spurring of the lateral knee compartment.  
Moreover, it is also evident from this same evidence that the 
veteran has functional limitation of the left knee on use, 
which has been medically associated with symptoms of left 
knee pain, due to the anterior cruciate ligament 
reconstruction, status post middle third patellar tendon 
autograft of the left knee, partial lateral meniscectomy of 
the left knee.  Therefore, in light of the relevant medical 
evidence of record, the Board will evaluate the veteran's 
left knee disability pursuant to the criteria of DCs 5003, 
5260, and 5261.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's selection of a diagnostic code may 
not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with the law," if 
relevant data is examined and a reasonable basis exist for 
its selection) (citation omitted); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 413-14 (1995).
 
 Under DC 5003, degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Additionally, the regulations provide that painful, unstable, 
or malaligned joints due to a healed injury are entitled to 
at least a minimal compensable rating under the appropriate 
diagnostic code for that joint.  38 C.F.R. § 4.59 (1998).

Under DC 5260, a non-compensable evaluation is provided 
limitation of flexion of the leg to 60 degrees.  A 10 percent 
evaluation is provided for limitation of flexion of the leg 
to 45 degrees; a 20 percent evaluation is provided for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent evaluation requires that flexion of the leg be 
limited to 15 degrees.  

Under DC 5261, a non-compensable evaluation is provided for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is provided for extension of the leg limited to 10 
degrees; a 20 percent evaluation is provided for extension of 
the leg limited to 15 degrees; and a 30 percent evaluation 
requires that extension of the leg be limited to 20 degrees.

Under DC 5257, a 10 percent evaluation is warranted for 
slight impairment of either knee, including recurrent 
subluxation and lateral instability; a 20 percent evaluation 
warrants moderate impairment; and a 30 percent evaluation 
requires severe impairment.  
 
Service medical records for the period between September 1989 
to August 1996 reflect that in December 1992 the veteran was 
evaluated after his left knee popped while playing football.  
He complained of sharp non-radiating pain.  The pain was 
relieved when he bent the knee to 35-45 degrees.  The pain 
was aggravated by adduction and abduction and having the knee 
in a straight position.  The diagnostic impression was soft 
tissue injury versus lateral meniscus tear.  The veteran was 
placed on a limited duty profile.  A week later, the veteran 
still complained of pain with extension and a positive cinema 
sign.  The left knee on examination was without edema, 
effusion, or ecchymosis.  There was a negative drawer sign, 
McMurray's, and flick test on examination.  The Lachman's 
test was equivocal (pain but no laxity).  There was no varus 
or valgus [stress].  Thereafter, the veteran was evaluated on 
multiple occasions to include August 1993, August 1994, and 
September 1994 for pain behind the knee and recurrent left 
knee injury.  In relevant part, these examinations revealed 
swelling, edema, tenderness of the lateral and posterior 
region of the knee with slight ecchymosis to the left calf 
area, tenderness over the lateral collateral ligament, joint 
line tenderness medially - moderately severe from the 
"patella tendon back hamstring," tender medial collateral 
ligament, positive valgus stress, and pain.  Left knee range 
of motion was zero to 110 degrees and painful at 110 degrees.  
The knee complaints were described as chronic.  A follow up 
examination reflects tenderness in the hamstring that was 
increased with straight leg raising.  The diagnoses included 
probable anterior cruciate ligament strain versus mild medial 
meniscus tear, lateral collateral ligament strain with 
possible lateral meniscal tear of the left knee, hamstring 
strain/tendonitis, left medial meniscus tear and left partial 
medial collateral ligament tear without joint space opening, 
and left anterior cruciate ligament defect knee/chronic.  
Treatment consisted of immobilization, crutches, pain 
medication, and a light duty profile.  

The orthopedic consult in September 1994 revealed trace 
effusion, active range of motion from 10-135 degrees, and 
positive Lachman's, pivot, and anterior drawer.  The varus 
and valgus stress were negative.  The McMurray's and the 
flick test were negative.  An x-ray of the left knee revealed 
effusion and thickening of the medial capsules soft tissues 
and underlying medial femoral condylar cortical irregularity 
"?" medial cruciate ligament injury.  In December 1994, the 
veteran was evaluated for knee surgery as the veteran was 
unable to PT or do daily activities.  The assessment was left 
anterior cruciate ligament defect.  The veteran was placed on 
a light duty profile for 60 days.  On examination of the left 
knee in February 1995, the veteran had active range of motion 
from 10-0-135 degrees, no effusion, and 2+ laxity on 
Lachman's.  The assessment was left anterior cruciate 
ligament deficit/recurrent symptoms.  The veteran underwent 
anterior cruciate ligament reconstruction, middle third 
patellar tendon autograft, lateral release, arthroscopy, and 
partial lateral meniscectomy of the left knee in February 
1995.  The veteran was discharged from the hospital in March 
1995 and was placed on a limited duty profile.  

A medical Board report dated in March recommended 6 months of 
light duty during his rehabilitation.  A subsequent follow-up 
reflects range of motion from 3-0-90 degrees, mild effusion, 
and mild pretibial edema.  In April 1995, there was no 
tenderness to palpation of the joint line and range of motion 
was from 4-0-140 degrees without discomfort.  In May 1995, 
the flexion was within normal limits, stable, with good 
quadriceps strength.  In September 1995, the veteran was 
having difficulty running.  On examination, his gait was 
normal.  The range of motion was from 4-0-130 degrees 
symmetrically with a stable Lachman's and pivot shift.  The 
September 1995 medical Board report reflects that the 
veteran's limitations included no physical field tests, rifle 
range, shipboard duty, or overseas assignment, that he could 
physical train at his own pace, and that he was not 
deployable.  A subsequent note reflects that the veteran 
complained of sharp pain with running more than a 1/2 mile.  
The veteran was unable to perform more than 10 squats.  There 
was pain on compression.  The assessment reflects that the 
patellar femoral pain was slowing the veteran's progression 
to a level of higher functioning.  An October 1995 medical 
Board report cover sheet reflects that the veteran was 
approved for administrative involuntary separation.  The 
veteran acknowledged the medical Board recommendations in 
December 1995.  

A January 1996 service medical record entry reflects that the 
veteran had patellar femoral pain with going up and down 
stairs while running and with kneeling.  The veteran was only 
able to run two blocks due to pain.  The range of motion was 
130 degrees and Lachman's was 1+ with a firm end point.  The 
assessment was stable knee but persistent patellar femoral 
pain.  In March 1996, the left knee manifested negative 
Lachman's and drawers'.  The left knee range of motion was 
from 5-0-130 degrees.  The assessment was healed left 
anterior cruciate ligament, stable, and patellar tendon pain.  
Persistent patellar femoral pain despite stable knee, unable 
to run or kneel.  A March 1996 medical Board report reflects 
that the diagnosis was status post left knee anterior 
cruciate ligament reconstruction.  The limitations included 
no physical field tests, running, or forced marches, and that 
the veteran was not deployable.  The Board notes that the 
veteran remained on a limited duty profile [not released to 
full duty] until he was administratively separated.  The DD 
214, discharge certificate, reflects that the veteran was 
involuntarily discharged from service and that he received 
disability severance pay.  

The report of the August 1997 VA examination reflects that 
the veteran cannot walk a flight of stairs because of pain in 
the left knee.  He can walk about a 1/4 mile without 
experiencing pain in the left knee.  The motor, coordination, 
reflex, and sensory examinations were normal.  The 
examination of the sensation reflexes, muscle mass, and 
mobility were normal in all the extremities.  The quadicreps 
muscles on both thighs showed no abnormalities and did not 
show any atrophy.  The veteran manifested a normal gait and 
left knee flexion from zero to 130 degrees, a stable 
Lachman's and [   ] shift on testing.  Extension of the knee 
was 3 degrees of hyperextension.  He had two scars on the 
medial and lateral aspect of the left knee from surgery.  The 
scars were well healed.  The diagnoses included status 
postoperative anterior cruciate ligament reconstruction, 
status post middle third patellar tendon autograft of the 
left knee, partial lateral meniscectomy of the left knee, 
with chronic recurrent left knee pain when climbing up and 
down stairs, prolonged standing, on walking, bending, or 
kneeling.  X-ray evidence was compatible with previous 
anterior cruciate ligament repair with mild degenerative 
spurring of the lateral knee compartment.  

 In summary, testimony from the April 1999 travel Board 
hearing reflects that the veteran is not currently under 
treatment or hospitalized for his left knee condition since 
separating from service.  Transcript, hereinafter T., at 3, 
8.  He has had continual problems with pain and discomfort 
since he filed for service connection.  T. at 3.  The veteran 
described the pain as being a 3 or 4 most of the time on a 
scale of 1/10.  T. at 4.  There have been occasions when the 
pain was a 7.  T. at 4.  He believes that he has a high pain 
threshold and that his 7 maybe someone else's 10.  T. at 9.  
He occasionally takes Tylenol for the knee condition.  T. at 
8.  Sometimes, the left knee swells when lifting heavy items 
or after kneeling.  T. at 3.  This occurs maybe once a month.  
T. at 3-4.  He has pain when he kneels, squats, or bends his 
knees, negotiates flights of stairs, and stands for a 
prolonged period of time.  T. at 4, 8-9.  He does not wear a 
[knee] brace or use a cane.  T. at 4.  He has difficulty 
after about 5 [stair] steps; he experiences pressure, slight 
pain, and a feeling of instability.  T. at 5.  He has not had 
physical therapy since surgery.  T. at 5.  He has difficulty 
running.  T. at 5.  He can walk about a mile or two without 
difficulty.  T. at 5.  After a mile or two, his left knee 
feels inflamed and tightens up slightly.  T. at 5.  The knee 
is rarely hot to the touch.  T. at 6.  The knee has never 
locked.  T. at 6.  The knee cracks, pops, and grinds when he 
kneels or slightly rolls his knee.  T. at 6.  The knee is not 
affected by his driving.  T. at 6.  He has no difficulty 
sleeping at night.  T. at 7.  His knee becomes fatigued and 
weak.  T. at 9.  He works full-time as a computer systems 
engineer.  T. at 7.  The job entails some kneeling and 
prolonged standing.  T. at 7.  He has never been denied work 
due to his knee condition.  T. at 7.  
 
 A review of the record shows that when the veteran was 
examined in August 1997, it was indicated that he 
demonstrated range of motion of the left knee from 0 to 130 
degrees consistent with in-service findings.  38 C.F.R. 
§ 4.71, Plate II (1998).  Although there was no instability 
or weakness of the left knee found during this examination, 
it is significant to point out, however, that the examination 
does reflect additional limitation of function due to pain on 
use.  The most recent x-ray findings reflect mild 
degenerative spurring of the lateral knee compartment.  The 
Board has considered whether the factors including functional 
impairment and pain, as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45, 4.59 would warrant a higher rating.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In light of examiner's notation that there 
was chronic recurrent left knee pain when climbing up and 
down stairs, on prolonged standing, on walking, bending, or 
kneeling in the August 1997 examination report and that the 
veteran's disability is the result of a healed injury and 
subsequent surgery, the Board finds that there is a 
reasonable basis to conclude that the evidence supports an 
increased rating to 10 percent for status postoperative 
anterior cruciate ligaments reconstruction of the left knee.  
38 C.F.R. § 4.59 (1998).  
 
 However, the findings do not support a rating in excess of 10 
percent for the left knee.  The findings clearly establish 
that there is only slight limitation of motion with chronic 
recurrent left knee pain on negotiating stairs, prolonged 
standing, walking, bending, or kneeling.  Accordingly, the 
Board finds that a 10 percent rating, but no higher, is 
warranted for the veteran's left knee disability.  
 
 Furthermore, the medical evidence is not clinically 
characteristic of dislocated semilunar cartilage with 
frequent episodes of locking and effusion into the joint (DC 
5258) or malunion of the tibia and fibula with moderate knee 
disability (DC 5262), which are required for a rating in 
excess of 10 percent under the aforementioned diagnostic 
codes.  Therefore, the Board determines that the veteran's 
left knee disability is most appropriately evaluated at the 
10 percent rate as contemplated by the criteria for 
limitation of motion pursuant to DCs 5260 and 5261.  
 
As illustrated above, the record reflects no objective 
evidence of instability of the left knee; and, thus, there is 
no identifiable additional disability for which a separate 
rating could be assigned under DC 5257.  Consequently, the 
application of VAOPCGPREC 23-97, 62 Fed. Reg. 53,603 (1997), 
therefore, is not in order.  Id. at slip op. 3 (holding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).


ORDER

A 10 percent schedular evaluation for a postoperative 
anterior cruciate ligament reconstruction of the left knee is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

